DETAILED ACTION
Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Status of the Claims
Claims 1-3 and 5-19 are pending.
Claims 1-3, 9, 15-16, and 18 are newly amended.
Claim 19 is newly added.
Claims 1-3 and 5-19 have been examined on their merits.

Withdrawn Objections & Rejections
Rejections and/or objections not reiterated from the previous office action are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0195811 A1, 2013, previously cited 12/07/2021, hereafter “Wang”) in view of Sinicrope et al. (Clinical Gastroenterology and Hepatology, 2016, previously cited 12/07/2021, hereafter “Sinicrope”).

In regards to claim 1, Wang teaches a method of identifying the metastatic potential of a tumor or cancer into lung or liver tissue (Example 2, paragraph 0242; Table 9), comprising producing a biomatrix scaffold, seeding the biomatrix scaffold with tumor cells, analyzing growth of the tumor cells on the biomatrix scaffold, wherein growth of tumor cells on the biomatrix scaffold identifies the tumor cells can colonize the same tissue in vivo (paragraph 0016). Wang further teaches that colorectal cancers which had metastasized to the liver were resected from six patients, and the tissue was prepared as a primary culture using various substrata, including liver and lung biomatrix scaffolds (Example 2, paragraph 0242; Table 9). Cells were analyzed for their ability to form a colony of growing cells (Example 2, paragraph 0242), and the conditions supporting the highest number of colonies correlated with the ability of the cells to metastasis to that tissue from which a scaffold was prepared (liver and lung scaffolds were used) in vivo (Example 2, paragraph 0242; Table 9; Fig. 17 a and b; Claim 35). Lastly, Wang teaches that biomatrix scaffolds can be produced from any tissue (Paragraph 0053, and 0054), that exemplary subjects for creating biomatrix scaffolds include humans, and that the produced scaffolds are representative or comparable to the biological tissue from which they were created (Paragraph 055; See also paragraphs 00006, 0164, and 0170). It is important to note that while Wang teaches biomatrix scaffolds can be produced from any tissue, only liver and lung tissues were shown to predict metastatic potential (Example 2, paragraph 0242; Table 9).
Wang does not explicitly teach that the method comprised characterizing the colony based on histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile.
However, Sinicrope teaches that precision oncology is becoming increasingly important in the management of therapy of colorectal cancer since large variations exists in individual patient prognosis and response to chemotherapy due to molecular heterogeneity (Abstract). Particularly biomarkers have been identified that can be utilized to predict clinical outcome and to inform treatment selection (Abstract). Sinicrope further teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Abstract). In fact, personalized therapy has seen major advances in the setting of metastatic disease whereby monoclonal antibodies targeting tumor angiogenesis or epidermal growth factor receptor signaling pathway have significantly improved patient survival when given in combination with cytotoxic chemotherapy (Predictive and prognostic biomarkers, paragraph 02). The same improvement was not observed for non-metastatic colorectal cancer (Predictive and prognostic biomarkers, paragraph 02), indicating the importance of tumor characterization for therapy. Lastly, Sinicrope teaches that combining gene expression profiling with biomarker-based classification could enable the identification of tumor subtypes and promote targeted interventions (Conclusion).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the methods of determining the potential of a tumor to metastasize and determining an appropriate treatment for said tumor taught by Wang to include characterizing a tumor colony based on the histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profiles to select an appropriate anti-tumor therapy. One of ordinary skill in the art would have been motivated to do so as molecular testing is routinely performed in clinical practice to identify patients that will respond to specific biologic agents or immunotherapy (Abstract).
In regards to claim 2, Wang teaches that growth of tumor cells on a biomatrix scaffold, specifically those of lung and liver (Example 2, paragraph 0242; Table 9), identifies that the tumor cells can colonize the same tissue in vivo (Paragraph 0016). Furthermore, Wang demonstrated that the resection of colorectal cancer tissue from the liver (where it had metastasized) of six patients preferentially formed colonies on liver or lung biomatrix scaffolds (Example 2, paragraph 0242; Table 9). Lastly, Wang teaches that in addition to the liver, some patients had tumors that had also metastasized to the lung (paragraph 0242).
In regards to claim 3, Wang teaches the use of scaffolds which are intact, sectioned, or pulverized and dispersed in various ways for specific uses (Paragraph 0003). Furthermore, biomatrix scaffolds can be frozen and sections prepared from the frozen tissue (Paragraph 0011). Lastly, Wang teaches that biomatrix scaffolds can be cryogenically pulverized (Paragraph 0029) through grinding of the biomatrix scaffold in a freezer mill at or near liquid nitrogen temperatures (Paragraph 0089).
In regards to claim 5, Wang teaches that biomatrix scaffolds can be used to identify a tumor responsiveness to specific anti-tumor treatments (Paragraph 0017), wherein identifying the responsiveness is achieved by identifying where growth is inhibited after treatment (Paragraph 0101; see also claim 36).
In regards to claim 6, Wang does not explicitly teach that the cancer therapies and/or chemotherapeutic agents were selected based on histology of exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile.
However, as above, Sinicrope teaches that precision oncology is becoming increasingly important in the management of therapy of colorectal cancer since large variations exists in individual patient prognosis and response to chemotherapy due to molecular heterogeneity (Abstract). Particularly biomarkers have been identified that can be utilized to predict clinical outcome and to inform treatment selection (Abstract). Sinicrope further teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Abstract). In fact, personalized therapy of CRC has seen major advances in the setting of metastatic disease whereby monoclonal antibodies targeting tumor angiogenesis or epidermal growth factor receptor signaling pathway have significantly improved patient survival when given in combination with cytotoxic chemotherapy (Predictive and prognostic biomarkers, paragraph 02). The same improvement was not observed for non-metastatic colorectal cancer (Predictive and prognostic biomarkers, paragraph 02), indicating the importance of tumor characterization for therapy. Lastly, Sinicrope teaches that combining gene expression profiling with biomarker-based classifications could enable the identification of tumor subtypes and promote targeted interventions (Conclusion).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the methods of Wang and select cancer therapy and/or chemotherapeutic agents based on exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profiles to select an appropriate anti-tumor therapy. One of ordinary skill in the art would have been motivated to do so as molecular testing is routinely performed in clinical practice to identify patients that will respond to specific biologic agents or immunotherapy (Abstract). Importantly, this type of personalized therapy has led to major advances in treating metastatic CRC and significantly improved patient survival, as taught by Sinicrope (Predictive and prognostic biomarkers, paragraph 02). Therefore, one of ordinary skill would be motivated to characterize the colony to determine which therapeutics the cancer or tumor would respond to and to then test that therapeutic for efficacy. One of ordinary skill would then be motivated to compare the molecular characterization of treated and untreated cancer or tumor cells to determine which therapy was most effective and to then select that therapy. One of ordinary skill in the art would expect a reasonable chance of success in modifying the method of Wang to include the teachings of Sinicrope, as molecular testing was well known and routinely performed in clinical practice (Abstract). Additionally, methods for comparing the effect of a therapy by comparing treatment groups to untreated controls was routine in the art prior to the effective filing date of the claimed invention.
	In regards to claims 7 and 8, Wang teaches that examples of tumor treatment include chemotherapeutic agents, antibodies, radiation therapy, immunotherapy, hormonal therapy, and any therapy as would be well known in the art (Paragraph 0101).
	In regards to claims 9-10, as above, Wang teaches identifying a method of identifying a tumor cell as responsive to an anti-tumor treatment, the method comprising creating a biomatrix scaffold, seeding the scaffold with tumor cells, applying the anti-tumor treatment to the tumor cells of the biomatrix scaffold, monitoring growth and identify which tumor cells respond to treatment (Paragraph 017; 0101; claim 36). Wang teaches that these cells may come from liver or lung (Paragraph 0054). Wang further teaches that the biomatrix scaffolds of the invention can be used to produce cultures of tumor cell lines or of primary cultures (i.e. isolated from a patient) of tumors, which allows the assessment of the patient’s tumor for specific drug sensitivities (Example 2, paragraph 0239).  Following the analysis of different anti-tumor therapies, an anti-tumor treatment that is effective against the subject’s tumor cells can be selected and administered (Paragraph 0101). Lastly, Wang teaches that biomatrix scaffolds can be produced from any tissue (Paragraph 0053, and 0054), that exemplary subjects for creating biomatrix scaffolds include humans, and that the produced scaffolds are representative or comparable to the biological tissue from which they were created (Paragraph 055; See also paragraphs 00006, 0164, and 0170).
	However, Wang does not explicitly teach characterizing the colony based on histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile of the colony compared to an untreated control. 
Additionally, Wang does not explicitly teach that the cancer therapies and/or chemotherapeutic agents were selected based on histology of exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile.
However, as above, Sinicrope teaches that precision oncology is becoming increasingly important in the management of therapy of colorectal cancer since large variations exists in individual patient prognosis and response to chemotherapy due to molecular heterogeneity (Abstract). Particularly biomarkers have been identified that can be utilized to predict clinical outcome and to inform treatment selection (Abstract). Sinicrope further teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Abstract). In fact, personalized therapy has seen major advances in the setting of metastatic disease whereby monoclonal antibodies targeting tumor angiogenesis or epidermal growth factor receptor signaling pathway have significantly improved patient survival when given in combination with cytotoxic chemotherapy (Predictive and prognostic biomarkers, paragraph 02). The same improvement was not observed for non-metastatic colorectal cancer (Predictive and prognostic biomarkers, paragraph 02), indicating the importance of tumor characterization for therapy. Lastly, Sinicrope teaches that combining gene expression profiling with biomarker-based classification could enable the identification of tumor subtypes and promote targeted interventions (Conclusion).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the methods of determining the potential of a tumor to metastasize and determining an appropriate treatment for said tumor taught by Wang to include characterizing a tumor colony based on the histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profiles to select an appropriate anti-tumor therapy. One of ordinary skill in the art would have been motivated to do so as molecular testing is routinely performed in clinical practice to identify patients that will respond to specific biologic agents or immunotherapy (Abstract).
In regards to claims 11 and 12, as above, Wang teaches that examples of tumor treatment include chemotherapeutic agents, antibodies, radiation therapy, immunotherapy, hormonal therapy, and any therapy as would be well known in the art (Paragraph 0101).
	In regards to claims 15-17, Wang does not explicitly teach a kit. 
However, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Wang and Sinicrope to assemble a kit comprising liver or lung biomatrix scaffolds originating from human tissue, instructions for seeding cells on said lung or liver biomatrix scaffolds, and include instructions for performing the method of claim 1. One of ordinary skill in the art would be motivated to do so to develop a broad application for the method of predicting the metastatic potential of different cancers to liver or lung tissue. One of ordinary skill in the art would expect a reasonable chance of success as the components and method of the kit disclosed in claim 1 are made obvious by Wang and Sinicrope in their entirety. Additionally, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Wang and Sinicrope to assemble a kit comprising one or more biomatrix scaffolds originating from one or more predetermined tissues or organs, respectively, of a human body, instructions for seeding cells, instructions for performing the method of claim 9, and one or more cancer therapies and/or chemotherapeutic agents. One of ordinary skill in the art would be motivated to do so to develop a broad application for the method of determining appropriate treatment for a patient diagnosed with a cancer or tumor. Furthermore, one of ordinary skill in the art would be motivated to include on/or more cancer therapies and/or chemotherapeutic agents to expand the applicability of the kit. One of ordinary skill in the art would expect a reasonable chance of success as the components and method of the kit disclosed in claim 9 are made obvious by Wang and Sinicrope in their entirety.
	Furthermore, according to MPEP § 2112.01(III) instructions of use in a kit do not render an invention patentability distinct from the prior art unless the instructions provide a structural distinction between components. 
	MPEP § 2112.01(III) states, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."
In regards to claim 18, Wang teaches that biomatrix scaffolds can be used to model metastatic potential (Paragraph 0099). For example, a method of modeling metastatic potential of a tumor, specifically for lung and liver (Example 2, paragraph 0242; Table 9), is comprised of producing a biomatrix scaffold, seeding the biomatrix scaffold with tumor cells, monitoring growth of the tumor cells on the biomatrix scaffold, wherein growth of tumor cells on the biomatrix scaffold identifies the tumor cells can colonize that tissue in vivo (Paragraph 0016). This model was exemplified by using liver and lung biomatrix scaffolds to culture tumors resected from human patients (Example 2, paragraph 0242). Wang teaches that the resected tumors were able to form the most colonies on liver and lung biomatrix scaffolds, corresponding to metastasis to liver and lung in the patients (Example 2, paragraph 0242; Table 9).  Lastly, Wang teaches that biomatrix scaffolds can be produced from any tissue (Paragraph 0053, and 0054), that exemplary subjects for creating biomatrix scaffolds include humans, and that the produced scaffolds are representative or comparable to the biological tissue from which they were created (Paragraph 055; See also paragraphs 00006, 0164, and 0170). It is important to note that while Wang teaches biomatrix scaffolds can be produced from any tissue, only liver and lung tissues were shown to predict metastatic potential (Example 2, paragraph 0242; Table 9).
Wang does not explicitly teach that the method comprised characterizing the colony based on histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile.
However, as above, Sinicrope teaches that Precision oncology is becoming increasingly important in the management of therapy of colorectal cancer since large variations exists in individual patient prognosis and response to chemotherapy due to molecular heterogeneity (Abstract). Particularly biomarkers have been identified that can be utilized to predict clinical outcome and to inform treatment selection (Abstract). Sinicrope further teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Abstract). In fact, personalized therapy of CRC has seen major advances in the setting of metastatic disease whereby monoclonal antibodies targeting tumor angiogenesis or epidermal growth factor receptor signaling pathway have significantly improved patient survival when given in combination with cytotoxic chemotherapy (Predictive and prognostic biomarkers, paragraph 02). The same improvement was not observed for non-metastatic colorectal cancer (Predictive and prognostic biomarkers, paragraph 02), indicating the importance of tumor characterization for therapy. Lastly, Sinicrope teaches that combining gene expression profiling with biomarker-based classification could enable the identification of tumor subtypes and promote targeted interventions (Conclusion).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the methods of determining the potential of a tumor to metastasize and determining an appropriate treatment for said tumor taught by Wang to include characterizing a tumor colony based on the histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profiles to select an appropriate anti-tumor therapy. One of ordinary skill in the art would have been motivated to do so as molecular testing is routinely performed in clinical practice to identify patients that will respond to specific biologic agents or immunotherapy (Abstract). Importantly, this type of personalized therapy has led to major advances in treating metastatic CRC and significantly improved patient survival, as taught by Sinicrope (Predictive and prognostic biomarkers, paragraph 02). Therefore, one of ordinary skill would be motivated to characterize the colony to determine which therapeutics the cancer or tumor would respond to and to then test that therapeutic for efficacy. One of ordinary skill would then be motivated to compare the molecular characterization of treated and untreated cancer or tumor cells to determine which therapy was most effective and to then select that therapy. One of ordinary skill in the art would expect a reasonable chance of success in modifying the method of Wang to include the teachings of Sinicrope, as molecular testing was well known and routinely performed in clinical practice (Abstract). Additionally, methods for comparing the effect of a therapy by comparing treatment groups to untreated controls was routine in the art prior to the effective filing date of the claimed invention.
In regards to claim 19, Wang, as suggested by Sinicrope, does not explicitly teach that the colony further comprises one or more histological features including signet ring cells, bizarre mitotic figures, necrotic debris, pleomorphic cell size and shape, or multinucleated cells. However, as Applicant’s disclosure (Specification, claims 1 and 19) indicates that the method steps of claim 1 are sufficient to induce cancer or tumor cells to express histological features including signet ring cells, bizarre mitotic figures, necrotic debris, pleomorphic cell size and shape, or multinucleated cells, and since the method of Wang, as modified by Sinicrope, carries out these steps, the reference method is deemed to inherently produce tumor or cancer cells with histological features including signet ring cells, bizarre mitotic figures, necrotic debris, pleomorphic cell size and shape, or multinucleated cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Wang and Sinicrope render the invention unpatentable as claimed.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Sinicrope, as applied to claims 1-3, 5-12, and 15-19 above, and further in view of Yang et al. (Journal of Clinical Investigation, 2015, previously cited 12/07/2021, hereafter “Yang”).
In regards to claim 13, Wang, as suggested by Sinicrope, does not explicitly teach the immunotherapy is selected from dendritic cell therapy, T-cell dependent therapy, or NK-cell dependent therapy.
However, Yang teaches that clinical success using immune checkpoint antibody therapy and chimeric antigen receptor (CAR) T cells demonstrates the results of tipping the balance in favor of the immune system for the elimination of cancer cells (Introduction, paragraph 02). Importantly, Yang teaches that CAR T cell therapy could redirect T cell killing to cells expressing the antibodies cognate antigen (CAR T cell therapy). For example, CD19 CAR T cells could eradicate lymphoma and leukemia in immune-deficient mice (CAR T cell therapy). Since then, CAR T cells have been demonstrated to lead to improved clinical outcomes in treating patients with relapsed or refractory B cell malignancies (CAR T cell therapy).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Wang to include screening tumor cells for susceptibility to cell dependent therapies as taught by Yang. One of ordinary skill in the art would have been motivated to do so as CAR T cell therapies have been demonstrated to improve patient outcomes in the treatment of relapsed or refractory B cell malignancies, and CAR T cell therapy can redirect T cell killing to additional cancer antigens, as taught by Yang (CAR T cell therapy). Therefore, testing these therapies using the method of the present invention would extend the applicability of the current model to additional cancer therapies. One of ordinary skill in the art would expect a reasonable chance of success as CAR T cells have been demonstrated to be effective in targeting and killing specific cancer cell types, such as B cell malignancies (CAR T cell therapy).
Therefore, the combined teaches of Wang, Sinicrope, and Yang renders the invention unpatentable as claimed.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Sinicrope, as applied to claims 1-3, 5-12, and 15-19 above, and further in view of Koropatnick et al. (US 2008/0255066 A1, previously cited 12/07/2021, hereafter “Koropatnick”).
	In regards to claim 14, Wang, as suggested by Sinicrope, does not explicitly teach that the molecular therapy comprised administering one or more antisense oligonucleotides.
	However, Koropatnick teaches the use of a combination of antisense oligonucleotides for use in cancer therapy (Paragraph 0002). Koropatnick further teaches that several antisense oligonucleotides have been demonstrated to have antiproliferative effects against neoplastic cells in vitro and in vivo, and several have demonstrated anti-tumor activity and limited toxicity in phase I clinical trials (Paragraph 0003). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Wang to include screening the tumor cells for susceptibility to antisense oligonucleotides. One of ordinary skill in the art would have been motivated to do so as antisense oligonucleotides have been demonstrated to anti-tumor activity in vitro and in vivo, as taught by Koropatnick (Paragraph 0003). Therefore, testing these therapies using the method of the present invention would extend the applicability of the current model to additional cancer therapies. One of ordinary skill in the art would expect a reasonable chance of success as antisense oligonucleotides have been demonstrated to have anti-tumor activity in vitro and in vivo (Paragraph 0003).
Therefore, the combined teaches of Wang, Sinicrope, and Koropatnick renders the invention unpatentable as claimed.


Response to Arguments

	Applicant contends that the claims have been amended to include the limitations of “lung or liver” biomatrix scaffolds therefore, sufficiently limited to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the Office Action on 12/07/2021 (Response, p7-8).

Applicant’s arguments, see pages 7-8, filed 06/06/2022, with respect to the rejection 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive. The rejection of claim 1-8 has been withdrawn.

Applicant contends that the claims have been amended to include the limitations of “seeding one or more biomatrix scaffolds with cells of a tumor biopsy or sample taken from a patient diagnosed with a cancer or tumor, each one or more biomatrix scaffolds originating from lung or liver” and “in vivo metastasis into the lung or liver is predicted if the cells from a colony of growing cells on a lung or liver biomatrix scaffolds, further comprising characterizing the colony based on its histology, exosome production, microRNA production, interactions with mesenchymal cells, gene expression profile, or combinations thereof to determine whether the colony of growing cells resemble in vivo metastasis and thereby the potential to metastasize within the patient” (Response, p8).

Applicant’s arguments have been fully considered but are not found persuasive.
As detailed above, Wang teaches a method of identifying the metastatic potential of a tumor or cancer into lung or liver tissue (Example 2, paragraph 0242; Table 9), comprising producing a biomatrix scaffold, seeding the biomatrix scaffold with tumor cells, analyzing growth of the tumor cells on the biomatrix scaffold, wherein growth of tumor cells on the biomatrix scaffold identifies the tumor cells can colonize the same tissue in vivo (paragraph 0016) which can include liver and lung biomatrix scaffolds (Example 2, paragraph 0242; Table 9).
Therefore, Wang teaches a method of using lung or liver tumor tissues to seed a biomatrix which can be used to assess the growth these tumors and in vivo metastatic potential.
Further, as above, while Wang does not explicitly teach that the method comprised characterizing the colony based on histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile, Sinicrope teaches that precision oncology is becoming increasingly important in the management of therapy of colorectal cancer since large variations exists in individual patient prognosis and response to chemotherapy due to molecular heterogeneity (Abstract). Sinicrope continues, that, in particular, biomarkers have been identified that can be utilized to predict clinical outcome and to inform treatment selection (Abstract). Sinicrope further teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Abstract). In fact, personalized therapy has seen major advances in the setting of metastatic disease whereby monoclonal antibodies targeting tumor angiogenesis or epidermal growth factor receptor signaling pathway have significantly improved patient survival when given in combination with cytotoxic chemotherapy (Predictive and prognostic biomarkers, paragraph 02). The same improvement was not observed for non-metastatic colorectal cancer (Predictive and prognostic biomarkers, paragraph 02), indicating the importance of tumor characterization for therapy. Lastly, Sinicrope teaches that combining gene expression profiling with biomarker-based classification could enable the identification of tumor subtypes and promote targeted interventions (Conclusion).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the methods of determining the potential of a tumor to metastasize and determining an appropriate treatment for said tumor taught by Wang to include characterizing a tumor colony based on the histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profiles to select an appropriate anti-tumor therapy. One of ordinary skill in the art would have been motivated to do so as molecular testing is routinely performed in clinical practice to identify patients that will respond to specific biologic agents or immunotherapy (Abstract).

Applicant points to page 46 and Figures 2 and 7 of the present application as demonstrating that metastatic colonies engineered by culturing CRC (colorectal cancer) cells on biomatrix scaffolds derived from lung or liver resembled in vivo lung or liver metastases respectively (Response, p8). Applicant also points to figures 4 and 11-12 of the present application which shows that characterizing colonies formed by culturing cancer cells on the biomatrix scaffolds based on histology, etc. can be used to determine the metastatic potential of the cancer cells. Application further contends that the engineered metastases of the present disclosure can also be used to identify “treatment regimens that are effective in treating metastases in a tissue specific manner”. Finally, Applicant contends that the cited references do no teach or suggest such methods or artificial tumor or metastases models with a reasonable expectation of success in view of such unexpected results that culturing CRC cells with metastatic potential on biomatrix scaffold derived from lung or liver resembled in vivo lung or liver metastases, respectively (Response, p8-9).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., culturing CRC cells, or treatment regimens) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to metastatic potential, as above,  Wang teaches a method of identifying the metastatic potential of a tumor or cancer into lung or liver tissue (Example 2, paragraph 0242; Table 9), comprising producing a biomatrix scaffold, seeding the biomatrix scaffold with tumor cells, analyzing growth of the tumor cells on the biomatrix scaffold, wherein growth of tumor cells on the biomatrix scaffold identifies the tumor cells can colonize the same tissue in vivo (paragraph 0016) which can include liver and lung biomatrix scaffolds (Example 2, paragraph 0242; Table 9).
In regards to treatments generally, as above, Wang teaches identifying a method of identifying a tumor cell as responsive to an anti-tumor treatment, the method comprising creating a biomatrix scaffold, seeding the scaffold with tumor cells, applying the anti-tumor treatment to the tumor cells of the biomatrix scaffold, monitoring growth and identify which tumor cells respond to treatment (Paragraph 017; 0101; claim 36).

	Applicant contends that Wang does not teach that "in vivo metastasis into the lung or liver is predicted if the cells form a colony of growing cells on lung or liver biomatrix scaffolds, further comprising characterizing the colony based on its histology, exosome production, microRNA production, interactions with mesenchymal cells, gene expression profile, or combinations thereof to determine whether the colony of growing cells resemble in vivo metastasis and thereby the potential to metastasize within the patient" as recited by the present claims. Similarly, Applicant contends that Sinicrope does not teach this limitation in full either. Finally, Applicant contends that neither Yang not Koropatnick teaches this feature as well. (Response, p9-10)

	Applicant’s argument has been fully considered, but it not found persuasive. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As detailed above, Wang teaches a method and model for identifying the metastatic potential of a cancer or tumor to liver and lung biomatrix scaffolds, as well as a method for identifying an appropriate treatment for a cancer or tumor (See pages 12-15 of office action mailed 03/26/21). Sinicrope teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Page 16 of office action mailed 03/26/21). As Wang teaches a method for determining an appropriate treatment for cancer or a tumor, and Sinicrope teaches that molecular testing aides in the selection of an appropriate treatment, it would have been prima facie obvious to one of ordinary skill to include characterizing the formed metastatic colonies for their molecular features to aid in the selection of therapeutic compounds.
Additionally, neither Yang nor Koropatnick is relied upon to teach this feature, but rather are relied upon to provide a motivation to modify the method of Wang, as suggested by Sinicrope, and select from dendritic cell, T-cell dependent, or NK-cell dependent therapies, or administering one or more antisense oligonucleotides as a molecular therapy, respectively.



Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632